Citation Nr: 1228653	
Decision Date: 08/21/12    Archive Date: 08/30/12

DOCKET NO.  97-17 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Whether the character of the Veteran's discharge from his period of active service from March 1961 to March 1962 constitutes a bar to Department of Veterans Affairs (VA) benefits based on that period of service.  

2.  Entitlement to service connection for a chronic left foot disorder to include post-operative hammertoe residuals and hard corns.  

3.  Entitlement to service connection for a chronic right foot disorder to include hard corns.  

4.  Entitlement to a chronic respiratory disorder to include reactive airway disease, allergic rhinitis, and asthma.  

5.  Entitlement to service connection for a chronic acquired psychiatric disorder to include dysthymia.  

6.  Entitlement to service connection for chronic laryngopharyngitis.  

7.  Entitlement to service connection for chronic bilateral hearing loss disability.  

8.  Entitlement to service connection for chronic tinnitus.  


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran had honorable active service from June 1956 to May 1959.  Additionally, the Veteran had active service under other than honorable conditions from March 1961 to March 1962.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a January 1996 rating decision of the Phoenix, Arizona, Regional Office which denied service connection for post-operative left foot hammertoe residuals and hard corns, right foot hard corns, reactive airway disease with allergic rhinitis and asthma, dysthymia, chronic laryngopharyngitis, right ear hearing loss disability, left ear hearing loss disability, and tinnitus.  In a May 1996 administrative decision, the Phoenix, Arizona, Regional Office determined that the Veteran's discharge under other than honorable conditions for the period of active service from March 3, 1961, to March 23, 1962, constituted a bar to payment of VA benefits.  In July 2001, the Veteran informed VA that he had moved to Thailand.  

In October 2002, the Board determined that the Veteran was discharged from his period of active service from March 1961 to March 1962 under dishonorable conditions and the character of that discharge constituted a bar to VA benefits based on that period of service.  Additionally, the Board denied service connection for post-operative left foot hammertoe residuals and hard corns, right foot hard corns, reactive airway disease with allergic rhinitis and asthma, dysthymia, chronic laryngopharyngitis, bilateral hearing loss disability, and tinnitus.  The Veteran subsequently appealed to the United States Court of Appeals for Veterans Claims (Court).  

In April 2006, the Court determined that the Board had failed to afford the Veteran a requested hearing before a Veterans Law Judge; vacated the October 2002 Board decision; and remanded the Veteran's appeal to the Board so that he could be scheduled for the requested hearing.  In January 2008, the Board remanded the Veteran's appeal to the Phoenix, Arizona, Regional Office for additional action.  In January 2010, the Veteran's claims files were transferred to the Pittsburgh, Pennsylvania, Regional Office (RO).  

The Board has reviewed both the Veteran's physical claims files and his "Virtual VA" file so as to insure a total review of the evidence.  

This appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.  


REMAND

The Veteran currently resides in Thailand.  In July 2012, the Veteran clarified that he desired to have a videoconference hearing before a Veterans Law Judge which would be conducted from the Embassy of the United States in Bangkok, Thailand.  The RO should take the appropriate action to schedule the requested videoconference hearing.  The RO is to document all actions taken to schedule the requested videoconference hearing.  If the hearing request is determined to be infeasible, the RO must prepare a written statement for incorporation into the record explaining why the requested videoconference hearing could not be afforded to the Veteran.  

Accordingly, the case is REMANDED for the following action: 

Schedule the Veteran for the requested videoconference hearing before a Veterans Law Judge conducted from the Embassy of the United States in Bangkok, Thailand.  Then notify the Veteran of the date and time of the scheduled hearing.  The RO is to document all action taken to schedule the requested videoconference hearing.  If the request is determined to be infeasible, the RO must prepare a written statement for incorporation into the record explaining why the requested videoconference hearing could not be afforded to the Veteran.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  

